470 So. 2d 3 (1985)
Edward A. STEINER, Appellant,
v.
MT. VERNON FIRE INSURANCE COMPANY, Appellee.
Edward A. STEINER, Appellant,
v.
REGENT TRANSPORTATION EQUIPMENT COMPANY, Fireman's Fund Insurance Company and Illinois Union Insurance Company, Appellee.
Nos. 84-1415, 84-1648.
District Court of Appeal of Florida, Second District.
March 6, 1985.
Rehearing Denied March 25, 1985.
Kenneth E. Apgar of Butler & Apgar, P.A., Tampa, for appellant.
Ted R. Manry, III, and H. Vance Smith of Macfarlane, Ferguson, Allison & Kelly, Tampa, for appellees Regent Transp. Equipment Co., Fireman's Fund Ins. Co. and Illinois Union Ins. Co.
John N. Jenkins of Marlow, Shofi, Smith, Hennen, Smith & Slother, P.A., Tampa, for appellee Mt. Vernon Fire Ins. Co.
PER CURIAM.
We adopt the rationale of Pledger v. Burnup & Sims, Inc., 432 So. 2d 1323 (Fla. 4th DCA 1983), petition for review denied, 446 So. 2d 99 (Fla. 1984), insofar as it pertains to section 95.10, Florida Statutes (1981).
Affirmed.
GRIMES, A.C.J., and SCHEB and CAMPBELL, JJ., concur.